Exhibit 10.13
 
Ixia
Summary of Compensation for Non-Employee Members
of the Board of Directors and its Committees
 

1.  
Board of Directors
         
Quarterly retainer (except Chairman)
  $ 8,750      
Chairman’s quarterly retainer
  $ 0      
Fee for attending a meeting
  $ 0                 2.  
Compensation Committee
           
Quarterly retainer (except Chairman)
  $ 2,250      
Chairman’s quarterly retainer
  $ 4,750      
Fee for attending a meeting
  $ 0                 3.  
Audit Committee
           
Quarterly retainer (except Chairman)
  $ 2,500      
Chairman’s quarterly retainer
  $ 5,875      
Fee for attending a meeting
  $ 0                 4.  
Nominating and Corporate Governance Committee
           
Annual retainer (except Chairman)
  $ 0      
Chairman’s annual retainer
  $ 0      
Fee for attending a meeting
  $ 1,500  



The above summarizes cash compensation payable to the non-employee directors of
the Company’s Board of Directors and its Committees effective as of April 1,
2011.
 
In addition to cash compensation, non-employee directors are eligible to receive
grants of stock options, restricted stock units and other equity incentives
under the Company’s Amended and Restated 2008 Equity Incentive Plan, as amended
(the “2008 Plan”).  The 2008 Plan is included as Exhibit 10.1 to the Company’s
Current Report on Form 8-K (File No. 000-31523) as filed with the Securities and
Exchange Commission on filed with the Commission on May 25, 2011.
 
*     *     *
 